Citation Nr: 1216918	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for thyroid nodules, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus.  

5.  Entitlement to a disability rating in excess of 10 percent for the period prior to May 18, 2007, and in excess of 30 percent for the period beginning May 18, 2007, for hypertensive heart disease.  

6.  Entitlement to an initial compensable disability rating for erectile dysfunction.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.  The Veteran's decorations for his active service include an Army Commendation Medal with "V" device for valor, a Bronze Star Medal with "V" device for valor, and a Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in July 2011, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the July 2011 remand, the Board directed that numerous developmental actions be completed, to include records requests and VA examinations, before the case was returned to the Board.  A review of the record shows that some of the directed development may have been completed, but there is absolutely no record that any of the requested evidence was associated with the claims file.  Furthermore, there is no evidence of record indicating that the Veteran's claims were ever readjudicated before the claim was returned to the Board for further appellate action.  

As noted above, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed all of the documents contained in the electronic claims file; however, there are no documents of record subsequent to the July 2011 Board remand that are pertinent to this appeal or that show that any of the directed development was completed.  

The Board is unsure as to why the claim was returned for further appellate action prior to any acts of directed development being completed.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the July 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain treatment records from Dr. L.S. for the period from March 1970 to February 1971, to specifically include records pertaining to the Veteran's diagnosis of and treatment for rheumatoid arthritis during that time.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files, to specifically include current VA Medical Center treatment records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review. 

3. Then, the Veteran should be afforded a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any currently present bilateral hearing loss disability and tinnitus.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present bilateral ear hearing loss disability and tinnitus as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to hazardous noise exposure sustained in active service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of hazardous noise exposure in service and his reports of symptoms of hearing loss and tinnitus subsequent to his separation from active service.

The complete rationale for all opinions expressed must be provided.

4. The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present rheumatoid arthritis.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should determine whether the Veteran has a confirmed diagnosis of rheumatoid arthritis.  If so, the examiner should provide an opinion with respect to any currently present rheumatoid arthritis as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's active service or was present within one year of his January 7, 1970, separation from active service.  

In preparing the requested opinion, the examiner must specifically comment on the February 1971 letter from Dr. L.S. indicating that the Veteran had rheumatoid arthritis in March 1970.  

The complete rationale for all opinions expressed must be provided.

5. The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently diagnosed thyroid nodules.  The claims files must be made available to and reviewed by the examiner.  All indicated studies must be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present thyroid nodules as to whether it is at least as likely as not (a 50 percent or greater probability) that they are etiologically related to the Veteran's active service, to include his exposure to herbicides while serving in the Republic of Vietnam.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently present thyroid nodules were caused or chronically worsened by the Veteran's service-connected diabetes mellitus.

The complete rationale for all opinions expressed must be provided. 

6. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected hypertensive heart disease.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

7. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected erectile dysfunction, to include any penis deformity.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

8. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

9. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



